Citation Nr: 0733208	
Decision Date: 10/23/07    Archive Date: 11/02/07

DOCKET NO.  05-25 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a lung condition, 
diagnosed as chronic obstructive pulmonary disorder (COPD) as 
a result of exposure to ionizing radiation.

2.  Entitlement to service connection for varicose veins, 
with edema and discoloration of the ankles and feet.

3.  Entitlement to service connection for high blood 
pressure.

4.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:     Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1965.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.


FINDINGS OF FACT

1.  The appellant is not a radiation exposed veteran, and 
there is no objective evidence establishing actual inservice 
exposure to ionizing radiation.

2.  The veteran's lung disorder, diagnosed as COPD, was first 
diagnosed years following his service discharge, and there 
is no competent medical evidence linking the disorder to his 
active service.

3.  The veteran's varicose veins with edema and discoloration 
of the ankles and feet are not related to service.  

4  Hypertension is not related to service.  

5.  The veteran's elevated cholesterol level is not a 
disability.




CONCLUSIONS OF LAW

1.  A lung disorder, diagnosed as COPD, was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.311 (2007).

2.  Varicose veins with edema and discoloration of the ankles 
and feet  were not incurred or aggravated in service.   38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.

3.  Hypertension was not incurred or aggravated in service, 
and it may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).

4.  A disability manifested by elevated cholesterol levels 
was not incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303.
 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate form or completeness of the application.  VA 
notified the veteran in August 2004 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and notice of what part the VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  VA informed the claimant of the 
need to submit all pertinent evidence in his possession, and 
provided adequate notice of how disability ratings and 
effective dates are assigned.  While the appellant may not 
have received full notice prior to the initial decision, 
after notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claims, and the claim was readjudicated.  The claimant 
was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting the appellant that reasonably 
affects the fairness of this adjudication.


History

Review of the veteran's service medical records reveal no 
complaints or treatment for any respiratory illness, varicose 
veins, lower extremity edema and/or discoloration, or high 
blood pressure.  Reports of medical history upon entrance 
into service, dated March 1962, and upon separation from 
service, dated February 1965, similarly noted no such 
complaints.  Likewise, examination upon entrance into service 
dated March 1962, as well as the veteran's February 1965 
separation examination did not reveal any abnormalities of 
the lower extremities, lungs, heart, or vascular system.  

Private medical records note a postservice history of 
asbestos exposure.
 
January 2002 laboratory studies show findings reflective of 
an elevated cholesterol level.
 
A January 2002 private medical treatment report revealed 
diagnoses of stable COPD, large varicosities and edema in the 
legs, greater in the right leg than the left.  The record 
also reflected a history of pneumonia in 1998.  A November 
2002 private medical record reflected a diagnosis of large 
varicosities and leg edema, greater in the right leg than in 
the left.  

An April 2003 VA treatment report indicated a history of 
pneumonia about 25 years ago, as well as a history of 
hypertension.  A December 2003 VA treatment report showed 
that a May 2002 computed tomography of the chest was 
essentially normal except for mild scarring on the left 
costophernic angle, and October 2002 pulmonary function 
tests  that noted mild COPD with a positive bronchodilator 
response.  

A December 2003 letter from St. Francis Hospital and Medical 
Center noted diagnoses of COPD with hypoxemic respiratory 
failure, hypercholesterolemia, essential hypertension, 
chronic leg edema with varicosities, venous disease, and 
possibly right heart failure.  The veteran gave a history of 
pneumonia in the late 1990s, at which time he was diagnosed 
with COPD.  Review of a chest x-ray indicated diminished 
markings in the upper lung field that were consistent with 
COPD, but no pleural plaques.  Pulmonary function tests also 
showed combined obstructive and restrictive disease.  There 
was no evidence of any asbestos related pulmonary disease.  
The doctor opined that the veteran's COPD was related to his 
history of cigarette smoking, and further stated that his 
history of exposure from welding and in a shipyard did not 
have a substantial effect on the respiratory system or the 
establishment of his diagnosis of COPD.  

The veteran was afforded a hearing at the RO in September 
2005.  He testified that he was first diagnosed with COPD in 
1998, and that he worked as a welder and in a shipyard after 
service.  The veteran testified that the chemicals he used as 
a cook during service, along with exposure to radiation from 
being in close contact with soldiers working in the silos, 
caused his COPD.  He additionally asserted that his high 
blood pressure, high cholesterol, and varicose veins were the 
result of spending close to 11 hours a day on his feet as a 
cook.  

The veteran has submitted numerous lay statements from 
neighbors and family members attesting to his current health 
conditions and symptoms.   

Analysis

The Claim for Service Connection for COPD

The veteran contends that he has COPD as the result of his 
active military service.  He specifically alleges that COPD 
was caused by exposure to ionizing radiation, exposure to 
chemicals used in cleaning and cooking.  

Service personnel records noted that veteran worked as a cook 
inservice.  

The veteran completed the questionnaire sent to him by the RO 
in September 2004.  He alleged that he was exposed to 
radiation on submarines while working postservice in a 
boatyard as a civilian from 1975 to 1996.  He also indicated 
that he was a welder from 1975 to 1996 and was exposed to 
other cancer causing substances.  

In statements, as well as in his September 2005 RO hearing, 
the veteran asserted that while stationed at a missile base 
in Germany, he was exposed to radiation because he was in 
close contact with soldiers who worked in the missile silos.  
The veteran also asserted that he was exposed to radiation 
and asbestos after his discharge from service as a welder, 
and working in a shipyard.  The veteran contends that due to 
his exposure to radiation, he developed a lung condition, 
including COPD.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered of disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred in or aggravated by military 
service.  38 C.F.R. § 3.303(d).

Service connection may be established if a radiation- exposed 
veteran develops a "radiogenic disease" (one that may be 
induced by ionizing radiation, either listed at 38 C.F.R. § 
3.311(b) or established by competent scientific or medical 
evidence to be radiogenic disease), and if the VA 
Undersecretary for Benefits determines that a relationship in 
fact exists between the disease and the veteran's exposure in 
service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska. 
 See 38 C.F.R. § 3.309(d)(ii).

When a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  38 C.F.R. § 3.311(b).  

The veteran did not serve in the military prior to December 
1950. Thus, he did not serve in Hiroshima or Nagasaki during 
the pertinent regulatory period.  Further, the veteran did 
not serve on the grounds of gaseous diffusion plants located 
in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, Tennessee; 
or on Amchitka Island, Alaska.  As such, the veteran did not 
participate in a radiation-risk activity, as that term is 
defined by regulation.  He also does not have any of the 
listed cancers in 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Thus, the claimed lung disorder, to include COPD, 
is not subject to presumptive service connection under 38 
U.S.C.A. § 1112(c).

Furthermore, the list of radiogenic disease found under 
38 C.F.R. § 3.311(b)(2) does not include COPD.  As the 
veteran does not have a radiogenic disease, he must submit or 
cite competent scientific or medical evidence to show that 
his COPD is a radiogenic disease.  38 C.F.R. § 3.311(b).  The 
veteran has not submitted any such evidence, other than his 
own assertions that COPD is a radiogenic disease.  

In this case, there neither competent evidence showing that 
the veteran's COPD is a radiogenic disease, nor is there 
competent evidence showing that he was exposed to radiation 
during service.  Given the foregoing entitlement to service 
connection under 38 C.F.R. § 3.311 is not warranted.  

While service connection for COPD based on exposure to 
ionizing radiation is not warranted, service connection may 
be established by competent evidence establishing the 
existence of a medical nexus between the claimed condition 
and service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

Based on the evidence listed above, the Board finds that 
direct service connection is not warranted.  The veteran's 
service medical records are silent to any complaints of or 
treatment for any respiratory illness during service.  The 
first indication of COPD was in a January 2002 private 
medical record that reflected a history of pneumonia and a 
diagnosis of stable COPD in 1998, more than 30 years after 
discharge from service.  The December 2003 medical opinion 
also noted a diagnosis of COPD with no evidence of any 
asbestos related pulmonary disease.  The doctor opined that 
the veteran's COPD was related to his history of cigarette 
smoking.  Pursuant to 38 U.S.C.A. § 1103 (West 2002) any 
inservice history of cigarette smoking may not be considered 
as a basis to grant service connection.

In sum, service connection for a radiogenic disease is not 
warranted pursuant to 38 C.F.R. § 3.311 because COPD is not a 
radiogenic disease, and there is no objective evidence of 
radiation exposure in service.  Service connection is also 
not warranted under 38 C.F.R. § 3.303 as there is no 
competent evidence establishing a nexus between COPD and 
service.
 
Hence, the claim is denied.

The Claims for Service Connection for Varicose Veins and 
Hypertension

The veteran contends that varicose veins and hypertension are 
due to being on his feet for long hours as a cook during 
service.  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Hypertension is presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.

Regarding the claim for service connection for varicose 
veins, the Board notes that the veteran's service medical 
records are silent to any complaints or treatment for 
varicose veins to include lower extremity pain and edema.  
The first documentation of a diagnosis of varicose veins was 
reflected in a January 2002 private treatment record, nearly 
37 years after discharge from service.  Further, while the 
veteran asserted that long hours on his feet during active 
service caused his varicose veins, no physician has linked 
the disorder to service.  

Regarding the claim for hypertension, again the Board notes 
that the veteran's service medical records are silent to any 
findings, complaints or diagnosis of hypertension.  The 
veteran's separation examination showed normal blood pressure 
readings.  Further, the first documentation of hypertension 
is in a January 2002 VA outpatient treatment record that 
indicated a history of hypertension.  While the veteran 
contended that his hypertension was related to service, no 
physician has linked the disorder to service.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's varicose veins and hypertension 
are proximately due to or the result of a service-connected 
disability or otherwise related to active service.

 
The Claim for Service Connection for High Cholesterol

The veteran contends that he has high cholesterol due to 
serving as a cook during his active service.  

The veteran's service medical records are silent to any 
readings or treatment for an elevated cholesterol level.  
Post service medical records indicate elevated lipid levels 
and diagnoses of hypercholesterolemia.  

While current laboratory findings show elevated lipids and 
has a diagnosis of hypercholesterolemia, under applicable 
regulation, the term "disability" means impairment in earning 
capacity resulting from diseases and injuries and their 
residual conditions.  38 C.F.R. § 4.1; Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 
 An elevated cholesterol level represents only a laboratory 
finding, and not an actual disability in and of itself for 
which VA compensation benefits are payable.  See 61 Fed. Reg. 
20440, 20445 (May 7, 1996).

Therefore, elevated lipids and/or hypercholesterolemia alone 
are not a "disability" for VA compensation benefits purposes. 
 Accordingly, entitlement to service connection is denied. 
 The law here is dispositive.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  The Board need not determine the 
relationship of the veteran's hypercholesterolemia to 
service, but it should be noted that there is no competent 
evidence of relevant disease or injury in service or after 
service pertaining to the veteran's elevated cholesterol 
level.
 
In reaching the above conclusions, the Board has considered 
the doctrine of reasonable doubt; however, since the 
preponderance of the evidence is against the claim, that 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for a lung disorder, to 
include COPD, to include due to claimed exposure to ionizing 
radiation, is denied.

Entitlement to service connection for varicose veins with 
edema and discoloration of the ankles and feet is denied.

Entitlement to service connection for hypertension is denied.
 
Entitlement to service  connection for high cholesterol is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


